Name: Commission Regulation (EEC) No 508/92 of 28 February 1992 amending Regulation (EEC) No 3421/91 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 as regards the supply of infant milk and whole-milk powder to Romania
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  Europe;  trade policy;  cooperation policy
 Date Published: nan

 29 . 2. 92 Official Journal of the European Communities No L 55/79 COMMISSION REGULATION (EEC) No 508/92 of 28 February 1992 amending Regulation (EEC) No 3421/91 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 as regards the supply of infant milk and whole-milk powder to Romania HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) (b) of Regulation (EEC) No 3421 /91 , '31 January 1992' is hereby replaced by '29 February 1992'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural and medical products intended for the people of Romania and Bulgaria ('), and in particular Article 5 (2) thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 3421 /91 (2) stipulates that the products must be deli ­ vered and unloaded before 31 January 1992 ; whereas it appears that the Romanian authorities were not able to guarantee receipt of all the products prior to the above date ; whereas, therefore, the said time limit should be extended by one month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 67, 14. 3 . 1991 , p. 7. 0 OJ No L 324, 26. 11 . 1991 , p. 19 .